Citation Nr: 0333854	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02- 06 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the base of the tongue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active service from August 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO 
in Nashville, Tennessee which denied service connection for 
squamous cell carcinoma of the base of the tongue, on a 
direct basis and as due to Agent Orange exposure.


FINDINGS OF FACT

2.  The veteran was not exposed to Agent Orange while serving 
on the U.S.S. Providence in the waters off shore of Vietnam 
from November 14, 1972 to November 21, 1972.  

2.  Squamous cell carcinoma of the base of the tongue, first 
diagnosed many years after service is not of service origin 
or related to any incident of service.


CONCLUSION OF LAW

Squamous cell carcinoma of the base of the tongue was not 
incurred in or aggravated by service nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
became law.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as 38 U.S.C.A. 
§§ 5103, 5103A, and 5107).  The VCAA substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

In this regard in a letter dated in April 2001 and the May 
2002 Statement of the Case the RO notified the veteran of the 
VCAA and what evidence was needed to establish his claim.   
He was also informed what evidence the VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the May 
2002 Statement of the Case he was informed that he had one 
year to submit additional evidence. 

The veteran identified relevant medical records, and such 
were obtained by the RO, and he has proffered testimony at a 
hearing at the RO in September 2002.  The Board finds that 
the notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 

In September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case the initial letter 
notifying the veteran of the VA's duty to assist was sent to 
him in April 2001, more that 3 year ago.  The veteran has 
responded, and identified records were obtained by the VA.  
Also as previously stated the May 2002 Statement of the Case 
he was informed that he had one year to submit additional 
evidence.  After reviewing the record, the Board is satisfied 
that the requirements of the VCAA have been met, and that 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

I.  Background

The veteran had active service in the Navy from August 1971 
to February 1973, including service in Vietnam from November 
14, 1972 to November 21, 1972.  

Service medical records do not show findings of neoplastic 
disease, and his February 1973 service separation examination 
notes a normal mouth and throat.

Private medical records beginning in September 2000 show the 
veteran's treatment for squamous cell carcinoma of the base 
of the tongue.  Medical history in these reports shows that 
the veteran's symptoms began in April 2000 when he developed 
a sore throat and fatigue.  An August 2000 CT scan first 
showed a mass at the base of the tongue.  

The veteran testified at a hearing at the RO in September 
2002, and related that he served aboard the U.S.S. Providence 
within a mile or two and then closer off the coast of Vietnam 
from 6-8 weeks.  He indicated that he was able to see the 
trees on the coast.  He related that he felt that he was 
exposed to airborne herbicides (Agent Orange) during this 
service off the coast of Vietnam.  

At the hearing the veteran submitted a September 2002 
statement from John Hainsworth, M.D., the veteran's treating 
physician for squamous cell carcinoma.  Dr. Hainsworth 
reported that the veteran had been treated for extensive 
squamous cell carcinoma of the head and neck, which probably 
began in the base of the tongue but involved the pharynx, 
extending down to the level of the larynx and had multiple 
neck nodes involved with metastatic cancer.  The doctor 
further reported that squamous carcinomas involving the neck 
and head, from the oral cavity to the larynx should be 
considered a similar group with identical risk factors and 
included the same risk factors as those for lung cancer.  He 
thought the distinction between cancers that arose from the 
base of the tongue verses the larynx was artificial and these 
cancers should not be considered differently.  Dr. Hainsworth 
concluded that the veteran's exposure to Agent Orange in this 
situation should be considered as a possible etiology for the 
development of the veteran's squamous cell carcinoma.

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i.e., carcinoma, which is 
manifested to a degree of 10 percent disabling within one 
year following the veteran's release from active duty. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea).  See 38 
C.F.R. § 3.309(e). 38 U.S.C.A. § 1116(a) (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2002). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(a)(3) (West 2002).

In this regard the appropriate service department has 
confirmed that the veteran's Vietnam service was from 
November 14, 1972 to November 21, 1972, and the veteran has 
testified that this service involved duty aboard the U.S.S. 
Providence in the water off the Vietnam coast from a distance 
of "within a mile or two."  

Service in the Republic of Vietnam entitles a veteran to a 
presumption of exposure to Agent Orange.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2003).

The phrase "Service in the Republic of Vietnam" is not 
clearly defined for the purposes of determining whether or 
not a veteran had service in Vietnam.  However, in discussing 
similar language found in 38 U.S.C.A. § 101(29)(A), the VA 
General Counsel held that service in a deep-water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).  

In this case, the veteran himself has reported that he was 
never ashore in Vietnam, but that he had been anchored in the 
coastal waters offshore.  He added that he was not aware of 
any exposure to Agent Orange.  Therefore, without evidence 
that the veteran was ever present within the boundaries of 
the Republic of Vietnam or that he ever came nearer to 
Vietnam than offshore in a deep-water vessel, exposure to 
Agent Orange is not established, presumed or otherwise.  
Thus, the provisions of 38 C.F.R. §§ 3.307(a)(6)(iii) and 
3.309(e) do not pertain to this appeal.  See also McCartt v. 
West, 12 Vet. App. 164, 168 (1999) (both service in the 
Republic of Vietnam and diagnosis of one of the listed 
diseases pursuant to 38 C.F.R. § 3.309(e) are required to 
establish entitlement to the presumption of exposure to 
herbicide agent in service).

The medical opinion from Dr. Hainsworth that squamous cell 
carcinomas of the oral cavity have the same risk factors, as 
squamous cell carcinoma of the larynx and lung, is not 
disputed.  However, Dr. Hainsworth's statement pertains to 
entitlement under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) which are not applicable to the current 
case.  

Service connection based may still be established with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  In this regard, the service medical 
records reflect no finding diagnostic of squamous cell 
carcinoma of the base of the tongue.  The first clinical 
evidence of this disorder was in 2000, many years after 
service.  There is no medical evidence which relates the 
squamous cell carcinoma of the base of the tongue to service, 
to any incident of service, or shows the presence of squamous 
cell carcinoma of the base of the tongue within one year 
thereafter.  

After reviewing the record the Board finds that service 
connection for squamous cell carcinoma of the base of the 
tongue is not warranted.  The evidence is not equipoise as to 
warrant the application of benefit-of-the-doubt rule.


ORDER

Service connection for squamous cell carcinoma of the base of 
the tongue is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



